ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Gulf Supplies & Commercial Services          )      ASBCA No. 59661
                                             )
Under Contract No. W91B4N-11-D-8000          )

APPEARANCES FOR THE APPELLANT:                      Kevin P .. Connelly, Esq.
                                                    Kelly E. Buroker, Esq.
                                                     Vedder Price P.C.
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    ChristinaLynn E. McCoy, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE YOUNGER

       The parties have filed a joint motion for entry of a consent judgment in favor of
appellant in the amount of$1,150,000. The parties represent that this amount "is
inclusive of interest and [that] no further interest shall be paid." (Mot. for Entry of
Stipulated Judgment at 1) The parties have filed with the motion their settlement
agreement, which includes their mutual release including claims for "attorney's fees
arising under ASBCA No. 59661 and the Contract" (settlement agreement~ 3).

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$1, 150,000. This is inclusive of interest. No further interest shall be paid.

       Dated: 9 August 2017




                                                  Administrative      e
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
 I concur                                       I concur




 RICHARD SHACKLEFORD                            JAMES R. SWEET
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Acting Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals




      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59661, Appeal of Gulf
Supplies & Commercial Services, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2